      1     MICHAEL A. ISAACS (SBN 99782)
             michael.isaacs@dentons.com
      2     ANDREW S. AZARMI (SBN 241407)
             andrew.azarmi@dentons.com
      3     SAMUEL E. KOHN (SBN 304881)
             samuel.kohn@dentons.com
      4     DENTONS US LLP
            One Market Plaza, Spear Tower, 24th Floor
      5     San Francisco, CA 94105
            Telephone:    (415) 267-4000
      6     Facsimile:    (415) 267-4198

      7     Attorneys for Plaintiff, BARRY MILGROM,
            Chapter 7 Trustee
      8
            DONALD F. DRUMMOND (SBN 052986)
      9     buldogdrum@drummondlaw.net
            CHRISTINA R. PFIRRMAN (SBN 111964)
     10     CRPfirrman@yahoo.com
            BRIDGET B. BARRETT (SBN 188394)
     11     bbarrett@drummondlaw.net
            DRUMMOND & ASSOCIATES
     12     101 Mission Street, Suite 500
            San Francisco, CA 94105-1885
     13     Telephone: (415) 433-2261

     14     Attorneys for Defendants LARK CREEK RESTAURANT GROUP, LLC
            and MOANA RESTAURANT GROUP, LLC
     15

     16                             UNITED STATES BANKRUPTCY COURT

     17                             NORTHERN DISTRICT OF CALIFORNIA

     18                                    SAN FRANCISCO DIVISION

     19     In re                                            Case No. 16-30575 DM
             LARK CREEK CAFE, INC.                           Chapter 7
     20          fdba LARK CREEK WALNUT CREEK                Hon. Dennis Montali
                 fdba YANKEE PIER LARKSPUR,
     21                  Debtor.

     22     BARRY MILGROM, Chapter 7 Trustee,                Adversary Proceeding No. 18-03060
     23            Plaintiff                                 JOINT CASE MANAGEMENT
                                                             STATEMENT (FED. R. CIV. P. 26(f)
     24     v.                                               REPORT AND DISCOVERY PLAN)
     25     LARK CREEK RESTAURANT GROUP,                     Date:    November 30, 2018
            LLC, and MOANA RESTAURANT GROUP,                 Time:    1:30 PM
     26     LLC                                              Place:   Courtroom 17
                                                                      Hon. Dennis Montali
     27            Defendants.                                        450 Golden Gate Ave, 16th Floor
                                                                      San Francisco, CA 94102
     28
109443307
                                                                                                        1
     Case: 18-03060       Doc# 8   Filed: 11/20/18      Entered: 11/20/18 11:57:44   Page 1 of 7
      1            Pursuant to the Federal Rules of Bankruptcy Procedure, Rule 7026, the Federal Rules of

      2     Civil Procedure, Rule 26(f), and Northern District of California Civil Local Rule 16, Plaintiff-

      3     Trustee Barry Milgrom (“Trustee”) and Defendants Lark Creek Restaurant Group, LLC, and

      4     Moana Restaurant Group, LLC (collectively, the “Parties”) have met and conferred and hereby

      5     submit their Joint Case Management Statement.

      6           1. Jurisdiction/Venue

      7                •   This Court has original subject matter jurisdiction over this adversary proceeding

      8                    under 28 U.S.C. §§ 151, 157(b)(2), and 1334, and under Rule 5011-1 of the

      9                    Bankruptcy Local Rules for the Northern District of California.
     10                •   There are no known issues with personal jurisdiction.

     11                •   All named Parties have been served, and there are no known outstanding issues

     12                    with service.

     13           2. Factual Summary of Case

     14            This case concerns an Asset Contribution Agreement (“ACA”) between the Debtor and

     15     Defendant Lark Creek Restaurant Group, LLC (“LCRG”). Under the ACA, the Debtor agreed to

     16     contribute certain of its assets (subject to liabilities) to LCRG in exchange for an ownership

     17     interest in LCRG. Separately, defendant Moana Restaurant Group, LLC (“Moana”) agreed to

     18     manage the restaurants to be owned and/or operated by LCRG in exchange for LCRG’s payment

     19     of management fees pursuant to a Restaurant Management Agreement between LCRG and

     20     Moana. Subsequently, when the Debtor desired to avoid making further investment in LCRG, the

     21     Debtor, LCRG and Moana entered into a Memorandum of Agreement (“MOA”) pursuant to

     22     which the Debtor transferred its ownership interest in LCRG to Moana in exchange for LCRG’s

     23     obligation to pay $300,000 from certain LCRG-owned revenues as consideration. LCRG has not

     24     paid the $300,000 to the Debtor.

     25                    a. Trustee’s position:

     26                •   LCRG transferred the revenue-generating restaurant assets owned by LCRG to

     27                    Moana, leaving LCRG with no source of income to repay its debt to the Debtor.

     28                •   LCRG and Moana are unquestionably alter-egos under applicable California law
109443307
                                                                                                           2
     Case: 18-03060        Doc# 8    Filed: 11/20/18    Entered: 11/20/18 11:57:44       Page 2 of 7
      1                because they share the same ownership, the same principal manager, and even the

      2                same business office and attorney.

      3            •   The transfer of LCRG’s assets was made with the intent to hinder and delay the

      4                Debtor’s ability to enforce LCRG’s payment obligation, as evidenced by the

      5                presence of many “badges of fraud.”

      6                b. Defendants’ position:

      7            •   The assets transferred to LCRG by the Debtor failed to produce the revenues from

      8                which the $300,000 at issue was to be paid.

      9            •   Moana was not a party to the ACA, and never had any payment obligation under
     10                the MOA.

     11            •   The Debtor induced Moana to enter into the Restaurant Management Agreement

     12                and to invest in the Debtor by misrepresenting the condition of the Debtor’s assets

     13                and failing to disclose their true condition.

     14            •   The Debtor did not deliver assets constituting consideration for the MOA.

     15            •   The transfer of certain licenses to Moana was neither fraudulent nor made with

     16                intent to hinder or delay the Debtor; nor did it occur within temporal proximity to,

     17                nor after, the Debtor’s initial Chapter 11 petition.

     18            •    Moana is not the alter ego of LCRG. In fact, until January of 2016, LCRG was

     19                under common control with the Debtor.

     20        3. Legal Issues

     21        The controlling disputed legal issues are:

     22            •   Whether Defendants breached a contract with the Debtor by failing and refusing to

     23                pay the $300,000 due to the Debtor.

     24            •   Whether both LCRG and Moana are liable to the Trustee on this claim.

     25            •   Whether LCRG’s assignment of assets to Moana, thereby allegedly leaving LCRG

     26                unable to fulfill its contractual payment obligations, was an intentionally

     27                fraudulent transfer or a constructively fraudulent transfer, or both.

     28            •   Whether the Debtor’s prior alleged fraud and/or alleged failure to perform (alleged
109443307
                                                                                                          3
     Case: 18-03060    Doc# 8    Filed: 11/20/18      Entered: 11/20/18 11:57:44        Page 3 of 7
      1                      by Defendants) excuses the performance of either defendant.

      2                 •    Whether the Debtor’s liability for alleged fraud and/or alleged failure to perform

      3                      offsets any possible liability to the Trustee.

      4           4. Motions

      5            There are no prior or pending motions. The Trustee may file a motion for summary

      6     judgment.

      7           5. Amendment of Pleadings.

      8            The Parties do not anticipate adding any additional parties, claims or defenses to this

      9     lawsuit. The Parties also do not anticipate any pleading amendments.
     10           6. Evidence Preservation.

     11            The Parties will meet and confer further regarding the preservation of evidence. All

     12     Parties are complying in good faith with their obligations to preserve potentially relevant

     13     documents.

     14           7. Disclosures.

     15            The Parties will exchange initial disclosures on November 26, 2018. The Parties do not

     16     anticipate any problem with the exchange.

     17           8. Discovery.

     18                     a.       Discovery Taken to Date.

     19            The Trustee has previously subpoenaed documents from Moana and conducted an

     20     examination of its CEO, Tim Harmon, pursuant to F.R.B.P. Rule 2004.

     21            No discovery has been taken in this adversary proceeding to date by either party.

     22                     b.       Scope of Anticipated Discovery

     23            The scope of discovery is the merits of the case and the defendants’ defenses, as defined

     24     by the Complaint and Answer.

     25                     c.       Electronically Stored Information

     26            The Parties will meet and confer in good faith regarding a protocol for the production of

     27     ESI when discovery has opened in this matter.

     28     ///
109443307
                                                                                                                  4
     Case: 18-03060         Doc# 8     Filed: 11/20/18      Entered: 11/20/18 11:57:44      Page 4 of 7
      1                     d.       Limitations on or Modifications of the Discovery Rules

      2              The Parties do not anticipate any changes to the limitations in discovery proposed by the

      3     Federal Rule or Local Rules at this time.

      4                     e.       Rule 26(f)(3) discovery plan.

      5              26(f)(3)(A):    No changes to the initial disclosures.

      6              26(f)(3)(B):    Discovery shall be on the full scope of merits, and as allowed under the

      7     FRCP with the usual limits based on relevance, proportionality, privilege and otherwise. The

      8     Parties proposed discovery completion date is set forth below.

      9              26(f)(3)(C):    No notable issues or obstacles were presented or are anticipated in relation
     10     to discovery or ESI.

     11              26(f)(3)(D):    The Parties agree that privileged materials shall be returned or destroyed

     12     upon discovery by either Party, at the request of either party in writing by email or letter, for the

     13     duration of the litigation. Any dispute over whether particular information is privileged shall be

     14     decided by this Court as required in accordance with the FRBP, FRCP, FRE, Northern District

     15     Local Rules and any standing orders or required procedure of this Court.

     16              26(f)(3)(E):    No changes or modifications to the requirements of the FRCP and Local

     17     Rules.

     18              26(f)(3)(F):    No such orders are needed at this time.

     19              9. Class actions.

     20              This action is not a class action.

     21              10. Related cases.

     22              This adversary proceeding is related to the main case In Lark Creek Cafe, Inc. fdba Lark

     23     Creek Walnut Creek fdba Yankee Pier Larkspur, Case No. 13-30477 HLB, in the United States

     24     Bankruptcy Court, Northern District of California.

     25              11. Relief sought.

     26                     a.       Complaint.

     27              Trustee's Complaint seeks $300,000 in damages for breach of contract, interest on that

     28     amount, attorney’s fees and costs, and declaratory relief that LCRG’s assignment of property to
109443307
                                                                                                               5
     Case: 18-03060         Doc# 8        Filed: 11/20/18   Entered: 11/20/18 11:57:44      Page 5 of 7
      1     Moana is void and that both LCRG and Moana are liable to the Trustee on all claims.

      2              12. Settlement and ADR.

      3              The Parties are amenable to the Bankruptcy Dispute Resolution Program, pursuant to Rule

      4     9040-1 of the Bankruptcy Local Rules for the Northern District of California.

      5              13. Consent to Magistrate Judge for All Purposes.

      6              Not applicable.

      7              14. Other references.

      8              This case is not suitable for reference to binding arbitration, a special master, or the

      9     Judicial Panel on Multidistrict Litigation.
     10              15. Narrowing of Issues.

     11              The Parties are not aware of any issues that can be narrowed at this time.

     12              16. Expedited Trial Procedure

     13              The Parties do not believe that this is the type of case that can be handled on an expedited

     14     Basis.

     15              17. Scheduling

     16              The Parties suggest the following schedule, subject to the Court’s schedule:

     17                      Discovery cutoff:                     March 29, 2019

     18                      Final motion hearing date:            April 30, 2019

     19                      Final pretrial conference date:       May 28, 2019

     20                      Trial Date:                           June 10, 2019

     21              Expert deadlines will be based off of the FRCP and Local Rules.

     22              18. Trial

     23              The Trustee anticipates a two (2) day trial based on the current scope of the case.

     24              The Defendants anticipate a three (3) day trial based on the current scope of the case.

     25              19. Disclosure of Non-party Interested Entities or Persons.

     26              The Parties are unaware of any non-party persons, firms, partnerships, corporations, or

     27     other entities that either have a financial interest in the subject matter in controversy or in a party

     28     to the proceeding, or any other kind of interest that could substantially be affected by the outcome
109443307
                                                                                                                 6
     Case: 18-03060         Doc# 8     Filed: 11/20/18     Entered: 11/20/18 11:57:44        Page 6 of 7
      1     of the proceeding.

      2           20. Professional Conduct.

      3            All attorneys of record for the Parties have reviewed the Guidelines for Professional

      4     Conduct for the Northern District of California.

      5           21. Other Matters.

      6            None at this time.

      7
            DATED: November 19, 2018                   DENTONS US LLP
      8

      9
     10                                                By:          /s/Andrew S. Azarmi
                                                             ANDREW S. AZARMI
     11                                                      Attorneys for Plaintiff BARRY MILGROM,
     12                                                      Trustee in Bankruptcy

     13
            DATED: November 19, 2018
     14

     15
                                                       By:          /s/Donald F. Drummond
     16
                                                             DONALD F. DRUMMOND
     17                                                      Attorneys for Defendants LARK CREEK
                                                             RESTAURANT GROUP, LLC
     18                                                      and MOANA RESTAURANT GROUP, LLC

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
109443307
                                                                                                      7
     Case: 18-03060       Doc# 8     Filed: 11/20/18     Entered: 11/20/18 11:57:44    Page 7 of 7
